lrter mac fovewme sei it uniform issue list nw 2b legend taxpayer a amount b ira c brokerage firm d dear this is in response to your request of date through your authorized representative for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a is an 83-year old widower during the past two years taxpayer a has been in and out of the hospital for various medical reasons he has been showing increasing signs of confusion and misunderstanding which is worsen by a serious hearing problem during the early part of taxpayer a entered into a dialogue with brokerage firm d to diversify his investment portfolio in order to maximize the return on his money page taxpayer a had ira c and other investment accounts with brokerage firm d apparently there was a serious misunderstanding between taxpayer a and the broker of brokerage firm d regarding the accounts to be used for various investment transactions due to the misunderstanding between the parties amount b was transferred from ira c to one of taxpayer a’s personal accounts it was never taxpayer a’s intention to deplete his ira c account by these investment withdrawals and to create any adverse tax consequences taxpayer a had funds other than those in ira c to diversify his investments it was not until taxpayer a contacted his customary tax advisers that he realized that amount b in ira c had been incorrectly transferred to taxpayer a’s personal account any effort to rectify the incorrect distributions was too late because the 60-day period allowed by the internal_revenue_code the code to avoid the tax_liability had already expired based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount b because of your medical_condition and the misunderstanding with brokerage firm d and that the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casuaity disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a indicates that his overall medical conditions and the misunderstanding with brokerage firm d’s personnel caused an unexpected distribution from ira c therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount b into ira c provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent page a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact please address all correspondence to ld at sincerely yours -y dollar_figure chew fig z alan c pipkin manager ' employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
